DETAILED ACTION
Claims 7-8, 10-12 and 14-16 are pending before the Office for review.
In the response filed August 26, 2022:
Claims 7 and 10 were amended.
Claims 9 and 13 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TOMITA et al (U.S. Patent Application Publication 2018/0330962) in view of NEMAN et al (U.S. Patent 8,802,572).
With regards to claim 1, Tomita discloses a method of etching comprising forming a modified layer on a surface of a silicon oxide film by supplying a fluorine containing gas without plasma of the fluorine containing gas to an object including the silicon oxide film and thermally reacting the surface of the silicon oxide film with the fluorine containing gas and removing the modified layer from the object by exposing the object with the modified layer from either to an ammonia containing gas (Paragraphs [0054]-[0061], Figures 3C-3F, Figure 4), and wherein the temperature of the object in forming the modified layer and removing the modified layer falls within a range of 70°-120 °C which overlaps Applicant’s claimed range of 100 degrees C or higher and 300 degrees C or lower (Paragraph [00555]).
Tomita does not explicitly disclose removing the modified layer with a plasma of an ammonia containing gas and wherein forming the modified layer and removing the modified layer re alternately repeated a plurality of times.
Nemani discloses a method of patterning a low k dielectric layer including a film comprising silicon oxide by modifying the layer with a fluorine containing gas and removing the modified layer from the object by exposing the object with the modified layer to a plasma of an ammonia containing gas wherein the modify and removing the modified later are repeated a plurality of times until the desired depth is reached (Col. 4 lines 61-67, Col. 5 lines 1-4, 33-45, 65-67 Col. 6 lines 1-8, 45-60).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Tomita to include the plasma of ammonia containing gas as rendered obvious by Nemani because the reference of Nemani teaches that the ammonia plasma can essentially clean the surface removing the modified material which is more oxide like in nature (Col. 5 lines 54-67, Col. 6 lines 1-7) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the ammonia gas a rendered obvious by Nemani. MPEP 2143D
With regards to claim 8, the modified teachings of Tomita render obvious wherein the fluorine containing gas contains at least one or more of a HF gas (Tomita Paragraph [0055]).
With regards to claim 15, the modified teachings of Tomita renders obvious a first purging of the surface of the object using a first inert gas, wherein the first purging is performed between forming the modified layer and removing the modified layer (Tomita Paragraph [0057]-[0058] discloses supplying N2 and Ar gas, stopping the supply of HF gas and removing the excess HF gas which is not adsorbed on the surface of the corner SiO2 lager and is discharged from the chamber).
With regards to claim 16, the modified teachings of Tomita render obvious a second purging of the surface of the object using a second inert gas, wherein the second purging is performed between removing the modified layer and forming the modified layer (Tomita Paragraphs [0058] [0067], discloses performing a discharge step after supplying the HF gas and after supplying the NH3 gas).

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TOMITA et al (U.S. Patent Application Publication 2018/0330962) in view of NEMAN et al (U.S. Patent 8,802,572), as applied to claims 1, 8, 15 and 16, in further view of TAN et al (U.S. Patent Application Publication 2017/0229314).
With regards to claims 10 and 14, the modified teachings of Tomita render obvious the limitations of claims 7 and 8 respectively.
However, the modified teachings are silent as to the method further comprising oxidizing a surface of the object containing silicon to form the silicon oxide film on the surface of the object wherein the oxidizing the surface of the object is performed before forming the modified layer.
Tan discloses a method for etching comprising forming a silicon oxide surface by oxidizing a surface of the object containing to form the silicon oxide film on the surface of the object (Paragraphs [0076], [0099]), wherein oxidizing the surface of the object is performed before forming the modified layer (Paragraphs [0076]-[0078]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Tomita to include the oxidizing as rendered obvious by Tan because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired silicon oxide layer using the oxidizing as rendered obvious by Tan. MPEP 2143D
With regards to claim 11, the modified teachings of Tomita renders obvious a first purging of the surface of the object using a first inert gas, wherein the first purging is performed between forming the modified layer and removing the modified layer (Tomita Paragraph [0057]-[0058] discloses supplying N2 and Ar gas, stopping the supply of HF gas and removing the excess HF gas which is not adsorbed on the surface of the corner SiO2 lager and is discharged from the chamber).
With regards to claim 12, the modified teachings of Tomita render obvious a second purging of the surface of the object using a second inert gas, wherein the second purging is performed between removing the modified layer and forming the modified layer (Tomita Paragraphs [0058] [0067], discloses performing a discharge step after supplying the HF gas and after supplying the NH3 gas).

Response to Arguments
Applicant’s arguments, see pages 5-10 of Applicant’s response, filed August 26, 2022, with respect to the rejection(s) of claim(s) 7-8, 10-12 and 14-16 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendment to the claim has overcome the rejection on record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TOMITA et al (U.S. Patent Application Publication 2018/0330962).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713